Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 have been canceled.  Claims 17-19, 26, 29-30 are still at issue and are present for examination. Claims 20-25, 27-28, and 31-34 remain withdrawn as drawn to non-elected invention.
Applicants' arguments filed on 1/25/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
On December 15th, 2021, the examiner called up Holly Koslowski (Reg. No. 30468), to discuss merits of the case, as the original attorney of record (Mr. Krueger) was no longer available. But said communication did not result in any agreements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 17-19, 26, 29-30 remain rejected under 35 U.S.C. 103 as being unpatentable over Elf (US patent No. 10/913969, cited previously, see also 2017/0137961 corresponding to said patent ) according to previous office action.
In traversal of this rejection, applicant has amended claim 17 part (f) and argues the following: (1) that Elf requires no culturing of cells in order to perform the phenotypic characterization, which speeds up its method of determining cell phenotypic response to test agents.
(2) Elf has failed to acknowledge that the biological sample may be a complex and heterogeneous sample comprising various biological material besides the target cells to be phenotyped. According to applicant, if the target cells in the sample constitute a minority of the biological material that is captured and monitored in the microfluidic device, the phenotyping may be flawed, thereby assigning an incorrect phenotyping response to the target cells.
This invention solves the shortcomings of Elf by conducting an initial monitoring of the biological material in the spatially defined compartments prior to exposing the biological material to a test agent. This monitoring thereby enables identification of a subset of the spatially defined and separated cell compartments as comprising target cells exhibiting the at least one phenotyping characteristic before exposure of said biological material to a test agent. Hence, in this invention any phenotypic response in a remaining set of the spatially defined compartments is disregarded. 
(3) Elf is silent regarding identifying, during monitoring any subset of the cell channels as comprising the target cells exhibiting at least one target phenotype 
These arguments were fully considered but were found unpersuasive. With respect to applicant’s first argument, firstly, it should be noted that claim 17 does not mention any “culturing steps” or “culture medium” at all. Said phrases only appear in dependent claims 18-19. Secondly, Elf does mention “culturing of cells” in its microfluidic device, see [0014], [0035-0038].
Regarding applicant’s second argument, as mentioned previously, Elf teaches and suggests using and phenotyping a complex sample (urine, for example) in its device and method, see [0003] and [0066]. Elf also monitors its complex sample, identifying a phenotype of target cells (namely size) before exposing the target cells to a test agent, see [0047]-[0051]. Obviously, the size monitoring determines a subset of target cells in spatially defined cell compartments.
Considering applicant’s third argument, it may be that the patentability of this invention is directed to a specific style of separating the response of target cells from those of other cells/biological material in the sample to a test agent in the monitoring step. However, such feature has not been recited in any specific way in the claims and does not appear to be what is elected.
 In the meantime, Elf already sorts its target cells with the desired phenotypic characteristics at early stages of its phenotyping and by averaging the response of such 
Furthermore, this rejection, as applicant is aware, is a 103 rejection and the concept of phenotyping of cells prior to exposure to test agents has already been taught by Elf and whether this target cell identification in specific compartments occurs at the early stages of phenotyping or at later stages can hardly be patentable contribution over Elf.
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656